UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 23, 2012 U.S. CHINA MINING GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 0-28806 43-1932733 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 17890 Castleton Street, Suite 112 City of Industry, California 91748 (Address of principal executive offices, including zip code) (626) 581-8878 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On April 17, 2009, U.S. China Mining Group, Inc. (the “Company”) filed a Registration Statement on Form S-8 (File No. 333-158622) (the “Registration Statement”) with the Securities and Exchange Commission.Pursuant to Item 8 of Form S-8, the Company now wishes to file as an exhibit the Independent Registered Public Accounting Firm’s consent to incorporate into the Registration Statement its report relating to the consolidated financial statements, which report appears in the Annual Report on Form 10-K of U.S. China Mining Group, Inc., filed as of March 30, 2012. Item 9.01 Financial Statements and Exhibits. The following exhibit is filed with this report: Exhibit No. Description Consent of Independent Registered Public Accounting Firm SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. China Mining Group, Inc. Date: July 23, 2012 /s/ Hongwen Li Hongwen Li Chief Executive Officer
